Title: From James Madison to Richard Rush, 8 September 1815
From: Madison, James
To: Rush, Richard


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 8th 1815
                    
                    The Convention with G.B. the original of which Mr. Brent will shew you, raises the question whether a call of Congs. before the 1st. Monday in Decr. be expedient. The shortness of the period of difference, and the season of the year it embraces, seem to render the measure of so little practical moment as to dissuade from the inconvenience & expence of it. As the question however involves facts & calculations which Mr. Dallas is in a situation to decide on better than any one else, and as there is not a moment to be lost, in case the measure be adopted, I have accordingly desired him to make up an opinion as soon as possible & to communicate it to you; and I must ask of you, in case it be in favor of a call, to have a Proclamation issued immediately, taking as early a day as Precedent will warrant.
                    I have reminded Mr. Dallas of the Bill in the B. H. of Commons to regulate the trade with the U.S. Should it have passed, and in a form enabling the Ex. to equalize the navigation between the two Countries, it will lessen much the importance of changing the epoch of the Session of Congs. Of this issue, however, Mr. Dallas will judge.
                    There are letters from Mr. Adams, to the 19th. July, without a word on the subject of his Secretary. The appt. of his nephew (not the one heretofore with him) has been delayed with a view to understand his wishes. I see now no reason for a further delay; and if the young gentleman be willing to embark without a clearance from the Senate which the recommendations

of him may be expected to procure in due time, a commission may be sent to him from the Dept. of State. The difference between the passage now & in the Winter is another justification of his appt. without awaiting the Session of Congs. Affce. respects,
                    
                        
                            James Madison
                        
                    
                